Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Fig. 1 still does not depict a transducer or transmitter
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #1 - #3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The Examiner would also like to go on record to emphasize that the lack of originally filed drawings brings up enablement concerns and potential pitfalls pertaining to the introduction of new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means of control of said at least one metasurface (and means of a second metasurface)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There are no drawings present in the instant application with which to understand what structure is used for control of the metasurface, either electrically and/or mechanically. The "means" discussed in the instant specification make no mention of control either. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear if the claim is reciting a hearing aid or not. Furthermore, as discussed in the interview of 2/14/2022 “use claims” analogous to for example using a hammer to open a paint can do not typically carry much, if any, patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham (US 2016/0364960 A1), and further in view of Jackowski-Ashley (ISS, 2017).
Regarding claims 1 and 14, Cheatham teaches a method for controlling acoustic waves comprising:
up-converting to higher ultrasonic frequency [instant specification 0012 acoustics parametric loudspeakers have been invented many years ago, based on up-conversion in frequency of audio…onto a higher frequency carrier; prior art abstract parametric ultrasonic transmitters; 0198 generated pulse may be audible to the user…in other instances…may only be felt and not heard] a signal by means of modulation of said signal with an ultrasonic carrier [0096 transmitted ultrasound may be transmitted as directional or non-directional ultrasonic pulses, continuously, in a modulated (frequency, amplitude, phase, etc.) fashion, and/or other format; 0212 mixing results in a lower frequency acoustic signal 2530 at a beat frequency of the two ultrasonic pulses 2510 and 2520 … lower frequency acoustic signal 2530 induces a haptic sensation at the hand of the user];
transmitting said modulated signal with at least one transducer or transmitter over a physical medium so as to create high frequency acoustic waves [0197 The nonlinear interaction of the ultrasonic pulses 2425 and 2427 at that point may generate a low frequency pulse at a beat frequency of the two original ultrasonic pulses 2425 and 2427. The generated pulse may be felt by a user as a tactile sensation or a touch since it is at a relatively low frequency (e.g., 10 Hz to 500 Hz).];
processing said acoustic waves with at least one metasurface [0077 processor may use compressed sensing to generate coarse image data of the object (i.e., a user of an entertainment system) at a first resolution based on the received ultrasonic reflections; 0126 actual positional data received may be at a higher or lower resolution depending on the sampling rates, accuracy, processing bit depth, frequency(ies) of ultrasound used, etc.];
controlling amplitude or phase of at least a portion of said acoustic waves with said at least one metasurface [0124 The dual modality positioning system 110 may transmit the ultrasound 120 as directional ultrasonic pulses, continuously, in a modulated fashion (frequency, amplitude, phase, etc.), and/or in another format.];
wherein said at least one metasurface is comprising [an array] [0085 may comprise a piezoelectric transducer that may be part of a single transducer system or an array of transducers. In some embodiments, the transducers may comprise or be made from metamaterials. A flat sub-wavelength array of ultrasonic transducers may be used in conjunction with the embodiments described herein, such as those utilizing arrays of metamaterials.].
Cheatham describes an array but does not use the art term a plurality of metastructures. However, Jackowski-Ashley teaches steering of a beam produced by a parametric speaker using acoustic metasurfaces [abstract; sec. haptic demonstration popular way to create mid-air haptic feedback is by using a phased array of ultrasonic speakers [1, 2]. Ultrahaptics does this by focusing its array of ultrasonic speakers (operating at 40kHz) on a point of the user’s skin and modulating this at different, lower frequencies. Typically the device consists of many speakers, each of which is individually controlled to shape the acoustic field. … metasurface lens].
It would have been understood by those skilled in the art, that the array of metamaterials as taught by Cheatham, may be used to steer beams using metasurface lens so that the need for precision timing and control of phased array may be avoided (Jackowski-Ashley) [sec. haptic demonstration, procedure].
Regarding claim 2, Cheatham also teaches the method of claim 1 wherein at least one of said acoustic waves is used in a loudspeaker to focus or direct said signal onto a desired target [0066 For example, in one embodiment the system may track the movement of the user's hands.; 0197], and wherein said signal is an audio signal [0212].
Regarding claim 3, Cheatham also teaches the method of claim 1 wherein said acoustic waves are used in a haptic transducer to focus or direct said signal onto a desired target, and wherein said signal is a haptic signal [abstract generate an acoustic wave at a beat frequency of the first and second ultrasonic pulses. The beat frequency may be selected such that the generated acoustic wave induces a haptic sensation at the identified site of the user].
Regarding claim 6, Cheatham also teaches the method of claim 1 wherein said acoustic waves are used in a loudspeaker of a portable communication device to focus or direct said signal onto a desired target, wherein said signal is an audio signal, and wherein said at least one metasurface and said ultrasonic carrier control the directionality of said audio signal [0132 user/subject may hold or otherwise control a portable ultrasonic and/or electromagnetic radiation reflector 375. The ultrasonic reflectors 371-375 may facilitate the transmission, reflection, and/or reception of rebounded ultrasound by the dual modality positioning system 310].
Regarding claim 7, Cheatham also teaches the method of claim 1 wherein said at least one metasurface allows control of the phase of said acoustic waves, and wherein said control of said phase implements a beam forming system when a plurality of acoustic waves are emitted by one or more of said transducers [0035a plurality of ultrasonic systems for determining velocity and/or acceleration information from multiple directions.; 0137 FIG. 3B illustrates a plurality of active ultrasonic reflectors 391-394 configured to facilitate the transmission, reflection, and/or reception of rebounded ultrasound by the positioning system; 0124 may transmit the ultrasound 120 as directional ultrasonic pulses, continuously, in a modulated fashion (frequency, amplitude, phase, etc.), and/or in another format; 0156 FIG. 7E illustrates a timing delay and/or phase shift].
Regarding claim 19, Cheatham also teaches the method of claim 14 wherein said method is used for sonar systems, wherein, once a target has been identified, said ultrasonic waves are focused and directed towards said target by means of control of said at least one metasurface [0066 For example, in one embodiment the system may track the movement of the user's hands.].


Claims 4-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham (US 2016/0364960 A1) and Jackowski-Ashley (ISS, 2017) as applied to claim 1 above, and further in view of Carter (US 2018/0047259 A1).
Regarding claim 4, Cheatham does not explicitly teach … and yet Carter teaches the method of claim 1 wherein said at least one metasurface is a tunable metasurface [0061 By turning each to either the ‘off’ or ‘on’ state in the prescribed manner, the amplitude level can be tuned to be as expressive as possible given the number of layers available.; 0080 tunable resonators in haptic systems; 0091 Tunable Helmholtz Resonators], and wherein a tuning mechanism of said tunable metasurface allows control of phase and amplitude of said acoustic waves [abstract metamaterials may be used with acoustic devices to create haptic feedback; 0036 By changing the monochromatic wave, the phase offset of the acoustic wave is changed.; 0038 Generally, acoustic metamaterial cells may be built to introduce different amplitude attenuations and phase offsets in the waves travelling through them.].
It would have been obvious to modify the amplitude/phase delay steering metamaterial made transducer  array as taught by Cheatham, with the shape changing metamaterial transducer as taught by Carter so that a lens may be formed so as to direct acoustic waves through tuning the material (Carter) [0061; 0080].
Regarding claim 5, Cheatham as modified by Carter also teaches the method of claim 1 wherein said at least one metasurface is a tunable metasurface, and wherein a tuning mechanism of said tunable metasurface allows control of said metastructures of said tunable metasurface in order to vary the wavelength of said acoustic waves at which said tunable metasurface is most effective [abstract Metamaterials may be used with acoustic devices to create haptic feedback with desired properties or to transform the shape of certain devices.;].
Regarding claim 8, Cheatham as modified by Carter also teaches the method of claim 1 wherein said acoustic waves are used to focus or direct said signal onto a moving desired target, wherein said at least one metasurface is a tunable metasurface, and wherein a tunable mechanism of said tunable metasurface is used to track said moving desired target [0051  metamaterial in order to produce, for instance, a focus that moves from one place to another, or foci that change position such as moving forward and backward].
Regarding claim 9, Cheatham as modified by Carter teaches the method of claim 1 wherein said acoustic waves are used to focus or direct said signal onto a moving target, wherein said at least one metasurface is a tunable metasurface, wherein a tunable mechanism of said tunable metasurface is used to track said moving desired target, wherein said moving desired target is a haptic transducer, and wherein said method is used to communicate remotely the sensation of touch of any object or animated being [0007 continuous distribution of sound energy, referred to as an “acoustic field”, may be used for a range of applications including haptic feedback in mid-air, parametric audio and the levitation of objects].
Regarding claim 10, Cheatham as modified by Carter teaches the method of claim 1 wherein said at least one metasurface is a tunable metasurface, wherein said method is used for acoustic levitation systems, and wherein a tuning mechanism of said tunable metasurface allows control of levitation of an object [0007 continuous distribution of sound energy, referred to as an “acoustic field”, may be used for a range of applications including haptic feedback in mid-air, parametric audio and the levitation of objects].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham (US 2016/0364960 A1) and Jackowski-Ashley (ISS, 2017) as applied to claim 1 above, and further in view of Chen (Physica, 2014).
Regarding claim 11, Cheatham does not explicitly teach … and yet Chen teaches the method of claim 1 wherein said method is used for wireless transfer power systems, wherein energy of said acoustic waves is transferred to a remote receiver [fig. 4 shows function generator with speaker and piezoelectric array for energy harvesting], and wherein said acoustic waves are focused and directed towards said receiver by means of control of said at least one metasurface [sec. 2.2.2 acoustic metamaterials Zhang [26] presented the first experimental demonstration of focusing ultra-sound waves through a flat acoustic metamaterial lens composed of a planar network of sub-wavelength Helmholtz resonators. Fangetal. [27] proposed a new class of acoustic metamaterial which consists of a 1-D array of Helmholtz resonators which exhibits dynamic effective negative modulus. The design, development and characterization of acoustic metamaterials still bring forth many challenges and opportunities in materials science [24].].
It would have been obvious to combine the ultrasound array as taught by Cheatham, with the focusing as taught by Chen so that energy may be harvested by a receiving array.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham (US 2016/0364960 A1) and Jackowski-Ashley (ISS, 2017) as applied to claim 1 above, and further in view of Shian (WO 2014077931 A2).
Regarding claim 12, Cheatham does not explicitly teach … and yet Shian teaches the method of claim 1 wherein said method is used for wireless transfer power systems, wherein said at least one metasurface is a tunable metasurface, wherein energy of said acoustic waves is transferred to a remote moving receiver, and wherein said acoustic waves are adaptively focused and directed towards said moving receiver by means of control of said tunable metasurface [0036 Techniques described herein may also be applicable to use cases in which a compact, adaptive acoustic lens is desirable. Conventional acoustic sources may need to be used in conjunction with an impedance matching material (e.g., a water-based gel in ultrasound); 0157 Aspects of the adaptive lens described herein may be applied to the application of electromagnetic energy to matter and/or to the receiving of acoustic energy from matter, wherein one or both relates to photoacoustic spectroscopy].
It would have been obvious to combine the ultrasound array as taught by Cheatham, with the adaptive focusing as taught by Shian so that the focus may be changed based on a desired focal depth.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham (US 2016/0364960 A1) and Jackowski-Ashley (ISS, 2017) as applied to claim 14 above, and further in view of  Semperlotti (US 2015/0228269 A1).
Regarding claim 15, Cheatham does not explicitly teach … and yet Semperlotti teaches the method of claim 14 wherein said method is used for ultrasound medical imaging systems, wherein said ultrasonic waves are focused and directed towards a desired target by means of control of said at least one metasurface, and whereby said method increases the resolution of a generated ultrasound image [abstract embedded acoustic metamaterial lenses allows for ultrasonic beam-forming and high resolution identification of acoustic sources for structural health monitoring.].
It would have been obvious to modify the amplitude/phase delay steering metamaterial made transducer  array as taught by Cheatham, with the metamaterial based acoustic lenas as taught by Semperlotti so that a high resolution image is produced (Semperlotti) [abstract].

Response to Arguments
Applicant’s arguments, see pg. 12, filed 3/22/2022, with respect to the rejection(s) of claim(s) 1 under Cheatham have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jackowski-Ashley (ISS, 2017).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645